DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jong Won Kim on 02/22/2021.

The listing of claims has been amended as follows:
Claim 1 is amended to “A high-entropy alloy consisting of: 
Cr: 3-18 at%; Fe: 3-60 at%; Mn: 3-40 at%; Ni: 20-80 at%; V: 3-12 at%; and unavoidable impurities, wherein the ratio of the V content to the Ni content (V/Ni) is 0.5 or less, and the alloy is a single phase of a face centered cubic structure.”
Claim 2 is canceled. 

Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record to claim 1 is Driver, et al. (US 1803467, hereinafter referred to as “Driver”). Driver teaches an electrical-resistance alloy consisting of Ni, Cr, Mn, V, Fe, and V/Ni contents falling within the ranges of instant claim (Pg. 1, Right Column lines 81-100).  However, Driver is silent as to any crystal structure of alloy and does not teach or suggest any process steps by which the single phase FCC structure of the instant alloy would be achieved. 
The search of the prior art also yielded Saito, et al. (JP2010070814A, hereinafter referred to as “Saito”), an English language translation of Saito is provided with this action. Saito teaches a soft magnetic material (Abstract) with an example consisting of Ni, Cr, Mn, V, and Fe and meeting the claimed contents of Ni, Cr, Fe, and V/Ni (Table 1 – no. 5). Saito also discloses overlapping ranges for the instant Mn and V contents (Abstract). However, Saito is silent as to any crystal structure of the alloy and does not disclose any process steps to suggest the structure of the instant alloy. 
Further review of the prior art did not yield combinations suitable with Driver or Saito to render obvious the claimed crystal structure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN102787267A teaches a multiple boride metal ceramic based on a high-entropy alloy adhesion agent including a ferromagnetic component containing Fe, Ni, Cr, V, and Mn
US 2010/0133096 teaches an austenitic stainless steel with overlapping ranges of Ni, Cr, and Fe, and a list of optional elements including Mn and V

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736